Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 29 September 2022.
Claims1-4 are pending.
[AltContent: arrow]
Priority
This application filed 06/24/2020 claims foreign priority to JP2019-120655 , filed 06/28/2019 in Japan.
[AltContent: arrow]

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 01/04/2021 and 06/24/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: arrow]
Response to Restriction
Applicant's election of the species of alcohols in the response filed 09/29/2022 ) is acknowledged
Claims 1-4 will be examined on the merits herein to the extend they read on the elected species.
[AltContent: arrow]

Claim Objections
Claims 1 recites the “used for” language. The objected claim is not viewed as “use” claim, but proper transition wording should be present.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2)  as being  anticipated by US 4,775,449, Oct. 4, 1988 by Dumas at al (“the ‘701 patent”;  cited in the PTOP-892 attached herewith).
The ‘449 patent  teach compositions for treating a substrate comprising  adhesion-promoting compound  for example cyclohexanone oxime (col 2, col 3 lines 60) dissolved in solvents such as  alcohols (col 4 lines 25-65; example 1 and Table 1 col 9-10).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Disclosed on col 5 of the ‘449 patent is that :

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compared to the instant claims, the teachings of the ‘449 patent anticipate the claimed composition according to claim 1, comprising:
-cyclohexanone oxime as a sublimable substance, and at least one solvent selected from the group consisting of alcohols, ketones, ethers, cycloalkanes and water  (per instant claim 1);

-the solvent is at least one selected from the group consisting of methyl alcohol, ethyl alcohol, isopropyl  alcohol, n-butyl alcohol, tert-butyl alcohol, cyclohexanol, acetone, propylene glycol monoethyl ether, propylene glycol monomethyl ether acetate, cyclohexane and water (per instant claim 3); and

-wherein the cyclohexanone oxime is present in a state of being dissolved in the solvent (per instant claim 4).

Regarding limitation “sublimable substance” as it pertains to cyclohexanone oxime, it would be recognized by a person of ordinary skill in the art as inherent from the chemical makeup of cyclohexanone oxime compound.  

With respect to the limitations drawn to the “used for removing a liquid on a substrate
having a pattern-formed surface,”, as it pertains to representative claims 1,3, 4, these limitations are drafted as an “intended use.”  MPEP 2111.02(II) provides the following instruction for interpreting the preamble of a claim: 
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.” 

See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir.1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”) and Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where the claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
In the instant case, the intended use limitations do not carry any patentable weight because the limitations do not further limit the structure of the claimed composition. 
Furthermore, according to the ‘449 patent  the prior art composition is clearly capable of performing the claimed intended use. Since the ‘449 patent teach all the limitations of the claimed composition, the instant claims are properly anticipated thereby.

2.Claims 1, 3, 4 are rejected under 35 U.S.C. 102(a)(1)  and 102(a)(2)  as being  anticipated by US 5,451,701, Sept. 19, 1995 by Zajacek at al (“the ‘701 patent”;  cited in the PTOP-892 attached herewith).
The ‘701 patent  teach solution resulted upon ammoximation reaction comprising cyclohexanone oxime and isopropanol (example 4 )  or cyclohexanone oxime and 2-butanol ( claims1 and 12). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compared to the instant claims, the teachings of the ‘701 patent anticipate the claimed composition according to claim 1, comprising:
-cyclohexanone oxime as a sublimable substance, and at least one solvent selected from the group consisting of alcohols, ketones, ethers, cycloalkanes and water  (per instant claim 1);

-the solvent is at least one selected from the group consisting of methyl alcohol, ethyl alcohol, isopropyl  alcohol, n-butyl alcohol, tert-butyl alcohol, cyclohexanol, acetone, propylene glycol monoethyl ether, propylene glycol monomethyl ether acetate, cyclohexane and water (per instant claim 3); and

-wherein the cyclohexanone oxime is present in a state of being dissolved in the solvent (per instant claim 4).
Regarding limitation “sublimable substance” as it pertains to cyclohexanone oxime, it would be recognized by persons of ordinary skill in the art as inherent from the chemical makeup of cyclohexanone oxime compound.  


With respect to the limitations drawn to the “used for removing a liquid on a substrate
having a pattern-formed surface,”, as it pertains to representative claims 1,3, 4, these limitations are drafted as an “intended use.”  MPEP 2111.02(II) provides the following instruction for interpreting the preamble of a claim: 
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.” 

See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir.1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”) and Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where the claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
In the instant case, the intended use limitations do not carry any patentable weight because the limitations do not further limit the structure of the claimed composition. Since the ‘701 patent teach all the limitations of the claimed composition, the instant claims are properly anticipated thereby.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,775,449, Oct. 4, 1988 by Dumas at al (“the ‘701 patent”;  cited in the PTOP-892 attached herewith).
The ‘449 patent  teach compositions for treating a substrate comprising  adhesion-promoting compound  for example cyclohexanone oxime (col 2, col 3 lines 60) dissolved in solvents such as  alcohols (col 4 lines 25-65; example 1 and Table 1 col 9-10).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Disclosed on col 5 of the ‘449 patent is that :

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 The ‘449 patent is an analogous prior art, as it teach solution containing oxime and solvent for treatment of a patterned-formed surface, same application as claimed: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(col 6)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(col 8).
Compared to the instant claims, the teachings of the ‘449 patent teach the claimed composition according to claim 1, comprising:
-cyclohexanone oxime as a sublimable substance, and at least one solvent selected from the group consisting of alcohols, ketones, ethers, cycloalkanes and water  (per instant claim 1);

-the solvent is at least one selected from the group consisting of methyl alcohol, ethyl alcohol, isopropyl  alcohol, n-butyl alcohol, tert-butyl alcohol, cyclohexanol, acetone, propylene glycol monoethyl ether, propylene glycol monomethyl ether acetate, cyclohexane and water (per instant claim 3); and

-wherein the cyclohexanone oxime is present in a state of being dissolved in the solvent (per instant claim 4).

Regarding limitation “sublimable substance” as it pertains to cyclohexanone oxime, it would be recognized by persons of ordinary skill in the art as inherent from the chemical makeup of cyclohexanone oxime compound.  

With respect to the limitations drawn to the “used for removing a liquid on a substrate
having a pattern-formed surface,”, as it pertains to representative claims 1,3, 4, these limitations are drafted as an “intended use.”  MPEP 2111.02(II) provides the following instruction for interpreting the preamble of a claim: 
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.” 

In the instant case, the intended use limitations do not carry any patentable weight because the limitations do not further limit the structure of the claimed composition. 
Furthermore, according to the ‘449 patent  the prior art composition is clearly capable of performing the claimed intended use: treating a patterned-formed surface.  
 Regarding instant claim 2, the ‘449 patent teach:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The difference between the composition comprising  cyclohexanone oxime  and alcohol solvent for treatment of a patterned surface of the prior art and the instantly claimed compositions  is that the prior art teach concentrations of 0.1M-10M of the compound while instant claim 2 requires concentrations of 01-10% by volume of cyclohexanone oxime.
However, the prior art  teach adjusting concentration of the solution by mixing with a solvent and that concentration of the solvent as a result effective variable.
The concentration of the solvent in the solution as a result effective variable is shown in the examples by the ‘449 patent.
It would have been obvious to an ordinary artisan before the effective filing date of the claimed invention to find an optimal concentration of cyclohexanone oxime in the solution in order to enhance the substrate treatment since the ‘449 patent  teach the concentration of solvent in the referenced solution as a result effective variable.
Regarding optimization of parameters such as concentration it is noted that generally, differences such parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.5.
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed liquid comprising cyclohexanone oxime  and solvent and the solution cyclohexanone oxime  and alcohol disclosed by prior art are distinct, the claims are considered prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12 of U.S. Patent No. 11,417,513.  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The instant claims are drawn to a substrate treating liquid comprising:
cyclohexanone oxime as a sublimable substance, and at least one solvent selected from the group consisting of alcohols, ketones, ethers, cycloalkanes and water. The instant specification states that the latter may be used in substrate processing technology in general for processing the surface of a substrate using the dry technology. Patent ‘513 is drawn to a substrate processing method, using the same substrate treating liquid comprising cyclohexanone oxime as a sublimable substance, and at least one solvent selected from the group consisting of alcohols, ketones, ethers, cycloalkanes and water claimed in the instant application. Thus, since the instant application suggests the method of substrate processing  described in patent ‘513 using this cyclohexanone oxime in solvents, it would have been obvious for one of ordinary skill to claim so.

[AltContent: arrow]
Conclusion
Claims 1-4 are rejected. 
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622